Exhibit 10.1

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Gastar Exploration, Ltd., a Canadian corporation, Gastar Exploration USA, Inc.,
f/k/a First Sourcenergy Wyoming, Inc., a Michigan corporation (together, the
“Company”), and J. Russell Porter (“Porter”) as of July 25, 2008.

WHEREAS, the Company and Porter have heretofore entered into that certain
Employment Agreement effective as of March 23, 2005 (the “Employment
Agreement”); and

WHEREAS, the Company and Porter desire to amend the Employment Agreement to
comply with the applicable provisions of section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury regulations issued thereunder;

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Porter hereby agree, effective as
of the date set forth above, the Employment Agreement is hereby amended as
provided below:

 

  1. Section 5 is amended by adding thereto the following:

Any bonus payable to Porter for a calendar year shall be paid not later than the
15th day of the third month following the end of such year.

 

  2. Section 6(b) is amended to read as follows:

The Company shall pay or reimburse Porter each calendar year up to $25,000 for
his membership dues incurred in such clubs and/or organizations that year as are
reasonable and customary for the President and CEO.

 

  3. Section 6(c) is amended to read as follows:

The Company shall reimburse Porter for all necessary and reasonable business
expenses incurred by him in accordance with the Company’s written policy
applicable to executives with respect to such expenses.

 

  4. Section 8(b) is amended to read as follows:

Amount of Severance Payment. Porter shall receive a lump sum severance payment
equal to the product of (i) 4.5 and (ii) his highest rate of annual base salary
in effect at any time during the one year period preceding Porter’s termination
of employment, and if Porter timely elects COBRA health plan continuation
coverage under the Company’s group health plan, the Company shall pay Porter, on
the first of each month during his COBRA continuation period, an amount equal to
his required COBRA premium. If Porter dies during the COBRA continuation period,
this health plan continuation coverage and the Company’s monthly payment of the
COBRA premium amount will continue for the benefit of Porter’s eligible
beneficiary(ies) for the remainder of the COBRA continuation period applicable
to them.

 

  5. The following new Section 8(c) is added:

§409A Delay in Payments. Notwithstanding anything in this Agreement to the
contrary, if on the date of his separation from service Porter is a “specified
employee,” as defined in IRC Section 409A and the Treasury regulations
thereunder, then all or the portion of any severance payments, benefits, or
reimbursements under this Agreement that would be subject to the additional tax
provided by IRC Section 409A(a)(1)(B) if not delayed as required by IRC
Section 409A(a)(2)(B)(i) shall be delayed until the first day of the seventh
month following his separation from service date (or, if earlier, Porter’s date
of death) and shall be paid as a lump sum (without interest) on such date. A
termination of Porter’s employment for



--------------------------------------------------------------------------------

purposes of this Agreement means a “separation from service” for purposes of IRC
Section 409A and the Treasury regulations thereunder.

 

  6. Section 9 is amended to read as follows:

Effective on the date of Porter’s termination of employment pursuant to
Paragraph 4 above, excluding 4(c), the unvested portion of any and all stock
options held by Porter on such date shall immediately become fully vested. All
other terms of any such stock options shall remain unchanged.

 

  7. Section 15 is amended by adding thereto a new paragraph (m) to read as
follows:

Any reimbursement of expenses provided to Porter by this Agreement, whether
pursuant to Section 6(b), Section 11 or otherwise, shall be made by the Company
upon or as soon as practicable following the receipt of supporting documentation
reasonably satisfactory to the Company, but in no event later than the close of
Porter’s taxable year following the taxable year in which the expense is
incurred by Porter. The amount of expenses eligible for reimbursement with
respect to any taxable year of Porter shall not affect the expenses eligible for
reimbursement in any other taxable year of Porter and Porter’s right to
reimbursement is not subject to liquidation or exchange for another benefit.

Except as expressly modified by this First Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified. The Gastar Exploration, Ltd. Employee Change of Control
Severance Plan (“Severance Plan”) provides severance benefits thereunder are to
be offset by the severance benefits provided under this Employment Agreement to
avoid any duplication of benefits. Nothing in the Severance Plan shall be
construed or operate to eliminate the COBRA continuation coverage and Company
monthly COBRA premium payments provided to surviving beneficiaries of Porter
under this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

GASTAR EXPLORATION USA, INC., f/k/a

FIRST SOURCENERGY WYOMING, INC.

    GASTAR EXPLORATION, LTD. By:   /s/ MICHAEL A. GERLICH     By:   /s/ MICHAEL
A. GERLICH Name:   Michael A. Gerlich     Name:   Michael A. Gerlich Title:  
CFO and Vice-President     Title:   CFO and Vice-President         PORTER      
  /s/ J. RUSSELL PORTER         J. Russell Porter

 

 

 